Citation Nr: 1022495	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  05-25 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and E.C.

ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to March 
1976.  He died on February [redacted], 2004.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
RO in Montgomery, Alabama.  The appellant testified before 
the undersigned at an April 2010 hearing at the RO.  A 
transcript has been associated with the file.  The record was 
held open for thirty days to provide the appellant an 
opportunity to submit additional evidence.  The thirty days 
has expired and the Board will proceed on the claim.

The claim of service connection for the cause of the 
Veteran's death, to include as due to herbicide exposure, in 
which the only evidence of exposure is the receipt of the 
Vietnam Service Medal or service on a vessel off the shore of 
Vietnam, was subject to a stay imposed as a result of the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Haas v. Nicholson, 20 Vet. App. 257 (2006).  
In May 2008, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued its decision in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), reversing the 
Court.  The United States Supreme Court then denied the 
petition for a writ of certiorari in January 2009.  Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  The Secretary 
has lifted the stay; adjudication of the claim has been 
resumed.

The appellant filed a statement in March 2004 that she wished 
to continue the Veteran's claims after his death.  She then 
completed a formal claim for benefits in June 2004.  The 
December 2004 rating decision addressed an accrued claim for 
pension benefits but failed to address the Veteran's claim 
for service connection for prostate cancer.  The issue of an 
accrued claim for service connection for prostate cancer has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to the claim of service connection for the cause of the 
Veteran's death, the record shows that the Veteran was 
diagnosed with prostate cancer during his lifetime and this 
cancer caused his death.  Moreover, the Veteran prior to his 
death and the appellant in connection with the current appeal 
both argued that the Veteran's prostate cancer was the result 
of herbicide exposure in Vietnam.  The RO denied the claim on 
the basis that the Veteran's service personnel records did 
not confirm that he ever set foot in Vietnam.  

However, the Board notes that when determining service 
connection, all theories of entitlement, direct and 
secondary, must be considered.  See Szemraj v. Principi, 357 
F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Moreover, 
"the Board is required to adjudicate all issues reasonably 
raised by a liberal reading of the appellant's substantive 
appeal, including all documents and oral testimony in the 
record prior to the Board's decision."  See Brannon v. West, 
12 Vet. App. 32, 34 (1998); see also Solomon v. Brown, 6 Vet. 
App. 396 (1994).

In this regard, the Board notes that the Veteran service 
records contain a DD Form 1141, Record of Occupational 
Exposure to Ionizing Radiation, documenting his exposure to 
ionizing radiation while serving aboard the U.S.S. 
Enterprise.  Moreover, 38 C.F.R. § 3.311 (2009) provides 
special procedures for developing claims for "radiogenic" 
diseases caused by ionizing radiation exposure and those 
"radiogenic" diseases include prostate cancer.  

Therefore, because the claims files documents both the fact 
that the Veteran had ionizing radiation exposure while on 
active duty and he died due to a "radiogenic" disease, the 
Board finds that a remand is required for the agency of 
original jurisdiction to undertake all the yet to be 
completed development outlined in 38 C.F.R. § 3.311 which 
development should include obtaining a dose estimate from the 
Under Secretary for Health and thereafter obtaining a medical 
opinion from the Under Secretary for Benefits as to the 
relationship between the Veteran's documented in-service 
ionizing radiation exposure and the prostate cancer that 
caused his death.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.311; McLendon v. Nicholson, 20 Vet. App. 79, 
84-86 (2006).  

As to the burial benefits claim, funeral and burial expenses 
of a deceased Veteran are payable if the Veteran died of a 
service-connected disability.  38 U.S.C.A. § 2307 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.1600(a) (2009).  Thus, the 
outcome of the claim for service connection for the cause of 
the Veteran's death is material to the outcome of the claim 
for burial benefits.  Adjudication of this issue must 
therefore be deferred pending completion of the additional 
evidentiary development outlined above.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on 
the matter).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC must conduct all 
development outlined in 38 C.F.R. § 3.311 
which development must include requests to 
all appropriate agencies for any other 
records documenting the Veteran's exposure 
to ionizing radiation while on active 
duty.  If any of the pertinent records are 
not available, or if the search for the 
records yields negative results, that fact 
should clearly be documented in the claims 
files, and the claimant notified in 
writing.  Moreover, because these are 
Federal records, if they cannot be 
secured, a written unavailability 
memorandum should be prepared and added to 
the claim's folder and the Veteran should 
be provided a copy of this memorandum.

2.  Once all available records regarding 
the Veteran's in-service exposure to 
ionizing radiation have been obtained to 
the extent possible, the RO/AMC should 
forward the claims files to the VA Under 
Secretary for Health and ask that they 
provide a dose estimate, to the extent 
feasible, based on available 
methodologies. 

3.  Once the RO/AMC receives the dose 
estimate from the VA Under Secretary for 
Health, it should forward the claims files 
to the Under Secretary for Benefits to 
obtain an opinion as to whether it is as 
likely as not that the prostate cancer 
which caused the Veteran's death can be 
attributed to his documented in-service 
exposure to ionizing radiation.  

In this regard, the Under Secretary for 
Benefits is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.  

4.  The RO/AMC should thereafter provide 
the Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), notice in 
accordance with the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5103, 5103A (West 
2002); and 38 C.F.R. § 3.159 (2009) which 
notice must include, among other things, 
notice of 38 C.F.R. § 3.311.

5.  The RO/AMC should thereafter 
readjudicate the claims.  If any of the 
benefits sought on appeal are not granted, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case which includes, 
among other things, notice of 38 C.F.R. 
§ 3.311 and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

